Exhibit 10.25

REVOLVING LOAN PROMISSORY NOTE

 

$20,000,000

  

May 11, 2006

FOR VALUE RECEIVED, each of the undersigned, AEGIS COMMUNICATIONS GROUP, INC., a
Delaware corporation (“Parent”) ADVANCED TELEMARKETING CORPORATION, a Nevada
corporation (“ATC”), IQI, INC., a New York corporation (“IQI”), LEXI
INTERNATIONAL, INC., a California corporation (“Lexi”), and INTERSERV SERVICES
CORPORATION, a Delaware corporation (“InterServ” and together with Parent, ATC,
IQI and Lexi, each individually a “Company” and collectively, the “Companies”),
individually and collectively, jointly and severally promises to pay to the
order of THE CIT GROUP/BUSINESS CREDIT, INC. (“Lender”), at Lender’s office
located at 5420 LBJ Freeway, Suite 200, Dallas, Texas 75240, in lawful money of
the United States of America and in immediately available funds, the principal
amount of Twenty Million and No/100 Dollars ($20,000,000.00), or such lesser
amount as may be advanced to the Company by Lender as Revolving Loans under the
Financing Agreement (as defined below) and remain unpaid, on the Termination
Date.

Each Company further jointly and severally agrees to pay interest at said
office, in like money, on the unpaid principal amount of Revolving Loans
outstanding from time to time on the dates and at the rates specified in
Section 8 of the Financing Agreement of even date herewith among each Company,
the Lenders that are parties thereto and The CIT Group/Business Credit, Inc., as
Agent for the Lenders (the “Financing Agreement”). Capitalized terms used in
this Note and defined in the Financing Agreement shall have the meanings given
to such terms in the Financing Agreement unless otherwise specifically defined
herein.

This Note is a Promissory Note referred to in the Financing Agreement, evidences
the Revolving Loans made to the Companies by the Lender thereunder, and is
subject to, and entitled to, all provisions and benefits thereof, including
optional and mandatory prepayment, in whole or in part, as provided therein.

Notwithstanding any other provision of this Note to the contrary, upon the
occurrence of any Event of Default specified in the Financing Agreement, or upon
termination of the Financing Agreement for any reason, all amounts then
remaining unpaid on this Note may become, or be declared to be, at the sole
election of Agent or the Required Lenders, immediately due and payable as
provided in the Financing Agreement.



--------------------------------------------------------------------------------

AEGIS COMMUNICATIONS GROUP, INC

By: /s/ Kannan Ramasamy                            

Title: President & CEO

ADVANCED TELEMARKETING CORPORATION

By: /s/ Kannan Ramasamy                            

Title: President & CEO

IQI, INC.

By: /s/ Kannan Ramasamy                            

Title: President & CEO

LEXI INTERNATIONAL, INC.

By: /s/ Kannan Ramasamy                            

Title: President & CEO

INTERSERV SERVICES CORPORATION

By: /s/ Steven Alred Hough Marshall        

Title: Vice President & Secretary